FILED
                             NOT FOR PUBLICATION                             JUL 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANA LAURA GOMEZ-ROMO, AKA                        No. 13-72679
Laura Gomez-Romoana, AKA Myra
Vanessa Salazar,                                 Agency No. A079-650-561

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Ana Laura Gomez-Romo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               13-72231
immigration judge’s decision denying her applications for cancellation of removal,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law. Alcaraz v. INS, 384 F.3d 1150, 1158 (9th Cir. 2004). We review

for substantial evidence the denial of withholding of removal and CAT relief.

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We deny the petition for

review.

      The agency correctly determined that Gomez-Romo’s conviction under

section 13-2002 of the Arizona Revised Statutes renders her ineligible for

cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(C); Espino-Castillo v.

Holder, 770 F.3d 861, 864-65 (9th Cir. 2014) (Arizona forgery conviction is a

crime involving moral turpitude rendering petitioner ineligible for cancellation of

removal). In her opening brief, Gomez-Romo does not raise, and therefore waives,

any contention regarding the petty offense exception. See Tijani v. Holder, 628

F.3d 1071, 1080 (9th Cir. 2010).

      Substantial evidence supports the agency’s denial of withholding of removal

on the ground that Gomez-Romo failed to establish it is more likely than not she

would be persecuted on the basis of a protected ground if returned to Mexico. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (petitioner’s “desire to be


                                          2                                   13-72231
free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”).

      Substantial evidence also supports the agency’s denial of CAT relief on the

ground that Gomez-Romo failed to demonstrate it is more likely than not she

would be tortured by or with the consent or acquiescence of the government if

returned to Mexico. See Silaya, 524 F.3d at 1073.

      To the extent Gomez-Romo is seeking to submit new evidence by

referencing documents not included in the administrative record in her opening

brief, we decline to take judicial notice of this new evidence. See 8 U.S.C.

§ 1252(b)(4)(A); Lising v. INS, 124 F.3d 996, 998 (9th Cir. 1997) (explaining

standard for review of out-of-record evidence).

      Lastly, we reject Gomez-Romo’s contention that her removal would violate

the constitutional rights of her child. See Urbano de Malaluan v. INS, 577 F.2d

589, 594 (9th Cir. 1978) (rejecting the contention that a parent’s “deportation order

would amount to a de facto deportation of the child and thus violate the

constitutional rights of the child”).

      PETITION FOR REVIEW DENIED.




                                          3                                    13-72231